Even if the provision following the defeasance clause of the mortgage that "all costs and expenses of collection of said moneys by foreclosure or otherwise, including solicitor's fee, shall be paid by the mortgagor, and the same are hereby secured," may be regarded as a covenant to pay "solicitor's fees." as "expenses of collection" when the indebtedness secured by the mortgage was paid without foreclosure, the decree in this case is to enforce the payment of solicitor's fees based on the amount of the debt and upon a foreclosure that was not had.
TERRELL AND BROWN, J. J., concur.
                          ON REHEARING.                  Opinion Filed April 7, 1927.
1.  The rule that a purchaser at a Master's sale to whom a deed has been executed and which sale has been confirmed, is a necessary party to any proceedings instituted to set aside or vacate order of confirmation is not jurisdictional, and when the Court has had a case presented on the merits and the case shall have been finally disposed of before the contention in regard to a lack of proper parties is raised by proper motion the Court is not bound to apply such rule, but may allow its judgment to stand as for or against those parties who are properly before the Court and whose interests have been adjudicated.
Denied. *Page 290
Bishop  Buie and Hampton  Hampton, for Appellants;
B. Wofford Wait, for Appellee.